 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KAREN SAHAKYAN,                                   No. 1:19-cv-00694-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   RALPH DIAZ, et al.,                               ACTION WITH PREJUDICE
15                      Defendants.                    (Doc. No. 12)
16

17

18          Plaintiff Karen Sahakyan is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On October 28, 2019, the assigned magistrate judge screened plaintiff’s complaint

22   pursuant to 28 U.S.C. § 1915A and determined that it failed to state a cognizable claim for relief.

23   (Doc. No. 10.) Plaintiff was granted leave to file a first amended complaint attempting to cure the

24   deficiencies identified by the magistrate judge within thirty days after service of that screening

25   order. (Id. at 8–9.) Plaintiff was warned that his failure to file an amended complaint in

26   compliance with the screening order would result in a recommendation that this action be

27   dismissed for failure to state a claim. (Id.) More than two months have passed since the issuance

28   of that screening order and plaintiff has failed to file an amended complaint or indicate that he
                                                       1
 1   wishes to proceed with his complaint.

 2          Therefore, on January 8, 2020, the magistrate judge issued findings and recommendations

 3   recommending dismissal of this action, with prejudice, due to plaintiff’s failure to state a

 4   cognizable claim upon which relief may be granted, failure to obey a court order, and failure to

 5   prosecute this action. (Doc. No. 12.) The pending findings and recommendations were served on

 6   plaintiff and contained notice that any objections thereto were to be filed within twenty-one (21)

 7   days after service. (Id. at 3.) To date, no objections to the findings and recommendations have

 8   been filed, and the time in which to do so has now passed.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

11   findings and recommendations are supported by the record and by proper analysis.

12          Accordingly,

13          1.      The findings and recommendations issued on January 8, 2020 (Doc No. 12) are

14                  adopted in full;

15          2.      This action is dismissed due to plaintiff’s failure to state a claim, failure to obey a

16                  court order, and failure to prosecute; and

17          3.      The Clerk of the Court is directed to close this case.

18   IT IS SO ORDERED.
19
        Dated:     April 14, 2020
20                                                         UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                       2
